,<ff',- •
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                 V.                                      (For Offenses Committed On or After November 1, 1987)


                                 Daniel Molina-Chaparro

                                                                                         Donald L Levi
                                                                                         Defendant's Attorney

            REGISTRATION NO. 94979298
                                                                                                                                                               '
                                                                                                                                                               I
            THE DEFENDANT:                                                                                                            ·\ C1 co\JB1" A
                                                                                                                                         1
             ~ pleaded guilty to count( s) 1 of Complaint                                                              CLEl'll<. US ~~c~ oF CALlf~t~iY

             •   was found guilty to count(;s)~==~=============je[Y~::~~~===~~~...,..
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                           Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
             •   The defendant has been found not guilty on count( s)
             •                                                                       -------------------
                 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                         ~TIME SERVED                                D _ _ _ _ _ _ _ _ _ days

             lZl Assessment: $10 WAIVED ~ Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, March 12, 2020
                                                                                      Date of Imposition of Sentence


                                                                                      :M.icliae{J. Seng
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                    3 :20-mj-20574
